Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an object localization method and system. The closest prior art, Yonezawa (USPAP       2019/0104,314), shows a similar system, in which, an object detection circuit configured to detect an object in a current frame with reference to a preceded frame, the object detection circuit comprising: a difference circuit configured to compute differences between the preceded frame and the current frame at a same location to generate a difference frame (Please note, paragraph 0055. As indicated the moving object detection unit 260 calculates a difference value between a pixel value of a frame (the current frame) that is a moving-object detection target and a pixel value of a frame (e.g., a immediately preceding frame captured at the timing different from that of the current frame). However, Yonezawa fails to address: “for a selected block detection circuit configured to identify a selected block of the difference frame according to a predetermined minimum difference; a segment generation circuit configured to generate a segment of the current frame, the segment is part of the object and is defined by selected blocks of the difference frame connected to each other by neighboring selected blocks, and configured to assign each selected block of the segment with a segment label in a raster scan, wherein the segment label identifies the segment and is different for each disjoint segment; and an object localization circuit configured to identify a location of the object according to the segment”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, October 12, 2021